DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 08/05/2021 Restriction, a restriction was required between pending claims 1-43. 
In the Applicant’s 02/02/2022 Reply, an election of a Group and species was made without traverse.
Claims 1-43 remain pending.

Information Disclosure Statement
The information disclosure statements submitted 01/11/2019 and 04/15/2019 were properly filed in compliance with 37 CFR 1.97 and considered.

Election
	Claims 1-43 were restricted between Inventions I-IX. The Applicant elected, without traverse, Invention I, claims 1-27, drawn to a pharmaceutical composition comprising an adrenergic receptor interacter, as well as the species wherein the polymeric matrix includes a polyvinylpyrrolidone, the pharmaceutically active component includes diazepam, and the adrenergic receptor interacter includes eugenol or eugenol acetate. The Applicant indicated claims 1-3, 6-8, and 12-27 read on the elected invention, and claims 4 and 5 are also examined with the elected invention. This restriction is deemed proper and made final. 
Claims 9-11 and 28-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 		

Rejections
35 U.S.C. 112(d):  REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 20 recites the pharmaceutical composition of claim 1, “wherein the polymer[ic] matrix includes a polymer,” however, a polymeric matrix includes a polymer by definition. Thus claim 20 does not further limit claim 1.
35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 24 recites a list of possibilities for the polymeric matrix. The members of the list may reasonably be interpreted in at least two ways, emphasized in brackets:  
“wherein the polymeric matrix comprises (1) [a polyethylene oxide], (2) [cellulosic polymer, polyethylene oxide and polyvinylpyrrolidone], (3) [polyethylene oxide and a polysaccharide], (4) [polyethylene oxide, hydroxypropyl methylcellulose and a polysaccharide, or (5) [polyethylene oxide, hydroxypropyl methylcellulose, polysaccharaide and polyvinylpyrrolidone].” OR
“wherein the polymeric matrix comprises (1) [a polyethylene oxide], (2) [cellulosic polymer], (3) [polyethylene oxide and polyvinylpyrrolidone], (4) [polyethylene oxide and a polysaccharide], (5) [polyethylene oxide, hydroxypropyl methylcellulose and a polysaccharide], or (6) [polyethylene oxide, hydroxypropyl methylcellulose, polysaccharaide and polyvinylpyrrolidone].”
The claim is ambiguous and thus unclear, because it is open to more than one reasonable interpretation. 
Claim 25 recites the composition of claim 1, wherein the polymeric matrix comprises at least one polymer selected from a list that ends “and derivatives thereof.” The term “derivative” is relative, as it requires derivatization to occur. However, the claim is indefinite, because it fails to specify the amount, type, or kind of derivatization that may occur and continue to meet the claim. 

35 U.S.C. 102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 3, 7, 8, 12-17, 19-21, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20050266085A1 (published 12/01/2005). 
US20050266085A1 anticipates claims 1, 3, 7, 8, 12-17, 19-21, 23, and 25, because it describes a pharmaceutical composition comprising a benzodiazepine, alprazolam, in a polymeric matrix with an adrenergic receptor interacter, eugenol. ([0056]-[0062]). Specifically, US20050266085A1 teaches that alprazolam is a lipophilic drug ([0007]) that has greater . 

35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

(1)	Claims 2, 4-6, 18, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US20050266085A1.
US20050266085A1 teaches a pharmaceutical composition comprising a benzodiazepine, alprazolam, in a polymeric matrix with an adrenergic receptor interacter, eugenol. ([0056]-[0062]). Specifically, US20050266085A1 teaches that alprazolam is a lipophilic drug ([0007]) that has greater solubility than water in eugenol (clove oil) and in Labrasol. ([0020]). In addition, US20050266085A1 teaches an exemplary formulation comprising an aqueous phase and an oil phase. ([0039]). The aqueous phase is prepared by combining dissolved polyvinyl alcohol (water soluble polymer) in water and Pemulen TR2 (Acrylates/C10-30 alkyl acrylate crosspolymer, emulsifying agent) in water. Id. The oil phase is prepared by dissolving alprazolam into eugenol. Id. The emulsion, once formed, may be cast onto a fabric material impregnated with sodium borate, which acts to gel the aqueous phase by crosslinking 
US20050266085A1 does not exemplify an embodiment that further includes a permeation enhancer as in present claims 2 and 4. However, US20050266085A1 explicitly suggests embodiments containing permeation enhancers such as Labrasol ([0032],[0076]; claims 36,52), rendering claims 2 and 4 obvious. 
US20050266085A1 does not exemplify an embodiment that further includes a permeation enhancer that is linoleic acid, as in present claim 5. However, US20050266085A1 explicitly suggests embodiments containing oleic acid or its derivatives ([0036],[0046]; claims 14,27,39,55), which includes linoleic acid, rendering claim 5 obvious. 
US20050266085A1 does not exemplify an embodiment that further includes a film as in present claim 6. However, US20050266085A1 explicitly suggests embodiments with a gel composition comprising a backing film ([0008],[0013],[0014],[0038]; claim 62), rendering claim 6 obvious. 
US20050266085A1 does not exemplify an embodiment that limits the eugenol to 40-95% as in present claim 18. Instead, US20050266085A1 describes embodiments in which eugenol ranges from 2.5% to 100% ([00532],[0056],[0060]), which overlaps and thus renders obvious the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
US20050266085A1 does not exemplify an embodiment comprising “a polyethylene oxide” as in present claim 24. However, US20050266085A1 suggests the addition of Tweens, including ([0032],[0040],[0041],[0053],[0076]; claims 30,52) Tween 80, which represents a polymer containing polyethylene oxide. 
US20050266085A1 does not exemplify an embodiment that further includes a stabilizer as in present claim 26. However, US20050266085A1 explicitly suggests embodiments containing surfactants (stabilizers) (Abstract; [0006],[0007],[0029],[0030],[[0032]; claims 30,34-36,43,44,47,51,52,59,63), which includes linoleic acid, rendering claim 26 obvious. 

(2)	Claims 1-8 and 12-27 are rejected under 35 U.S.C. 103 as being unpatentable over US20070293581A1 (published 12/20/2007); US20120058158A1 (published 03/08/2012).
US20070293581A1 describes buccal, lingual, and sublingual dosage forms ([0002],[0010]-[0016],[0019]-[0026],[0030]-[0037],[0041]-[0048][0052]-[0059],[0063],[0083]-[0092]; claims 1-44) in the form of tablets or films ([0016],[026],[[0037],[0048],[0059],[0076]-
US20120058158A1 also teaches pharmaceutical compositions in a sublingual dosage form comprising, inter alia, oil-based excipients and oil-soluble drugs leading to greater permeability ([0043]), such as clove oil ([0024],[0039]), an adrenergic receptor interacter, by acting as penetration enhancers, increasing solubility of medicaments, and providing a flavor component giving organoleptic feedback to the user ([0024]). 
The cited references render obvious claims 1, 2, 5, 6, 12, 13, and 19-27, because it would be obvious to incorporate the adrenergic interacter clove oil into the pharmaceutical composition described in US20070293581A1 to increase the composition’s permeability, enhance its penetration and solubility, and provide a flavor component to give organoleptic feedback to the user. This combination provides a composition that contains a phytoextract as the interacter, which is derived from a clove plant, and contains epinephrine, a polymeric matrix encompassing a water soluble polymer, polyethylene oxide, hydroxypropylmethyl cellulose, polysaccharide, polyvinylpyrrolidone, and stabilizing agents. Regarding claim 5, which requires the permeation enhancer of claim 2 to include linoleic acid. Linoleic acid is a well-known permeation enhancer, which is an obvious add to the composition of the cited references for its intended purpose.
Claim 3 requires that the adrenergic receptor interacter comprise a terpenoid, terpene, or sesquiterpene. Claim 4 requires the permeation enhancer of claim 2 include farnesol or Labrasol. Claim 7 requires that the adrenergic receptor interacter comprise a phenylpropanoid. Claim 8 requires the composition of claim 7, wherein the phenylpropanoid is eugenol or eugenol acetate. Claims 14-16 require the composition of claim 12, wherein the clove oil derives from a 
Regarding claims 3, 4, 7, 8, and 14-18, the cited references teach these features and render obvious these claims, because as an evidentiary matter, clove oil extracted from clove buds, leaves, and stems is known to contain eugenol (72.08% to 96.65%), β-caryophyllene (a sesquiterpene), chavicol (a phenylpropanoid), α-copaene (a sesquiterpene), methyl eugenol, iso-eugenol (a phenylpropanoid), eugenol acetate (a phenylpropanoid), α-humulene (a sesquiterpene), and caryophyllene oxide (a sesquiterpene metabolite) (Razafimamonjison, et al., International Journal of Basic and Applied Sciences, 3:224 (2014), Abstract; p. 226, Table 2), as well as farnesol (a permeation enhancer) (Gopalakrishnan, et al., J. Sci. Food Agric., 50:111 (1990), p. 114, Tables 1, 2; p. 115, Table 3; p. 116, Tables 4, 5).
Regarding present claim 27, the combination of cited references do not specifically require a dendritic or hyperbranched polymer. However, Cheng teaches that dendrimers are hyperbranched and monodisperse polymers suitable for drug delivery through the mucosa (Cheng, et al., J. Pharm. Sci., 97:123 (2008), p. 123, 138). Tülü et al. teach that cationic dendrimers may have intrinsic mucoadhesive properties for use in the oral cavity, as mucin is negatively charged, thus creating an electrostatic attraction between mucus and dendrimer wherein an encapsulated active may be slowly released into the oral cavity (Tülü, et al., A Search for Antibacterial Agents: Chapter 6: Dendrimers as Anticbacterial Agents (2012), p. 97). It is obvious to prepare the buccal, lingual or sublingual dosage forms according to the cited references, wherein the compositions comprise a dendritic polymer or hyperbranched polymer, because dendrimers improve drug delivery through the mucosa and have an intrinsic mucoadhesive properties in the oral cavity for slow release an encapsulated active agent.

Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(1)	Claims 1-8 and 12-27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Pat. No. 11,191,737 B2 (issued 12/07/2021). Although not identical, the conflicting claims are not patentably distinct from each other.
Claims 1, 4, 7-9, and 26-28 of US11191737B2 discloses a pharmaceutical composition comprising a polymeric matrix, pharmaceutically active component including epinephrine, adrenergic receptor interacter, in the form of a film, where the pharmaceutically active component is contained in the polymeric matrix, which anticipates present claims 1, 2, 6, 19, 20, and 23. 
Claim 2 of US11191737B2 further requires a permeation enahancer, anticipating present claim 2. 
Claim 3 of US11191737B2 includes linoleic acid, anticipating present claim 5. 
Claim 5 of US11191737B2 includes farnesol, anticipating present claim 4. 
Claim 6 of US11191737B2 requires the adrenergic receptor interacter include a phenylpropanoid, eugenol (terpene) or eugenol acetate, anticipating present claims 3, 7, and 8. 
Claim 10 of US11191737B2 requires the adrenergic receptor interacter be a phytoextract, anticipating present claim 12. 
Claims 11-14 of US11191737B2 requires the phytoextract further include an essential oil of a clove plant (leaf, flower, or stem), anticipating present claims 13-16. 
Claim 15 of US11191737B2 requires the phytoextract be synthetic or biosynthetic, anticipating present claim 17. 
Claim 16 of US11191737B2 requires the phytoextract include 40-95% eugenol, anticipating present claim 18. 
Claim 17 of US11191737B2 requires the adrenergic receptor include a terpenoid, terpene, or sesquiterpene, anticipating present claim 3. 
Claim 18 of US11191737B2 requires the polymer matrix include a polymer, anticipating present claim 20.
Claim 19 of US11191737B2 requires the polymer be a water soluble polymer, anticipating present claim 21.

Claim 21 of US11191737B2 requires the polymer include a cellulosic polymer, anticipating present claim 22. 
Claim 22 of US11191737B2 requires the polymeric matrix include a cellulosic polymer, anticipating present claim 24.
Claim 23 of US11191737B2 requires the polymeric matrix comprise at least one of a list of polymers, anticipating present claim 25. 
Claim 24 of US11191737B2 requires the pharmaceutical composition further comprising a stabilizer and anticipates present claim 26.
Claim 25 of US11191737B2 requires the polymeric matrix comprise a dendritic polymer or hyperbranched polymer and anticipates present claim 27.

(2)	Claims 1-4, 6-8, 12-16, and 18-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9, 14-17, and 19 of copending Application No. 15/791249 (filed 10/23/2017). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claim 33 of 15/791249 discloses a pharmaceutical composition that comprises a pharmaceutical composition comprising a pharmacuetically active component including epinephrine in a polymeric matrix, an interacter that modifies transmucosal uptake of the pharmaceutically active component, and epinephrine. Claims 9, 14-17, and 19 depend from claim 33 and narrow the interacter to eugenol (claims 9, 19), eugenol acetate (claim 9), or clove oil (claims 14-17), which is known to contain eugenol (Razafimamonjison, et al., International Journal of Basic and Applied Sciences, 3:224 (2014), Abstract; p. 226, Table 2) as well as farnesol (a permeation enhancer) (Gopalakrishnan, et al., J. Sci. Food Agric., 50:111 (1990), p. 114, Tables 1, 2; p. 115, Table 3; p. 116, Tables 4, 5). These compositions anticipate present claims 1-4, 6-8, 12-16, and 18-20.

(3)	Claims 1-8 and 12-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8, 12-18, and 21-27 of copending Application No. 15/724234 (filed 10/03/2017).
	Claim 1 of 15/724234 recites a pharmaceutical composition comprising a polymeric matrix comprising a benzodiazepine, an adrenergic receptor interacter, and a polymeric matrix comprising a list that reads on present claims 20, 22, 24, and 27. This composition anticipates 

(4)	Claims 1-8 and 12-27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 and 13-28 of copending Application No. 16/143821 (filed 09/27/2018).
	Claims 1-9 and 13-28 of 16/143821 disclose a pharmaceutical composition comprising a polymeric matrix, a pharmaceutically active component in the polymeric matrix (epinephrine), and an adrenergic receptor, in which all present dependent claims are met in dependent claims 2-9 and 13-28, thereby anticipating present claims 1-8 and 12-27.

Objections
Claim 20 depends from claim 1 and recites “wherein the polymer matrix includes a polymer,” however, claim 1 does not recite a “polymer matrix” but instead a “polymeric matrix.” Claim 20 is objected to for inconsistency. 

Conclusion
Claims 1-43 are pending.
Claims 1-8 and 12-27 are rejected.
Claim 20 is objected to.
Claims 9-11 and 28-43 are withdrawn.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655